DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10932749. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to ultrasound imaging systems which utilize image processing to analyze frames of ultrasound data, determine a segment in a frame which includes an interventional instrument, and set the transmit beam angle as the priority angle when the segment is detected.  The differences in the claims amount to obvious variations, and the claim limitations in the instant invention directed to acquiring frames with different “line density” are previously recited in claims 6, 9 of the patent, and different “number of receive lines” are previously recited in claims 7, 10 of the patent.  The assignment of scores which is referred to in claim 1 of the patent, is referred to in claim 2 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 2011/0249878; hereinafter Pagoulatos) in view of Srinivasan et al. (US 2017/0020559; hereinafter Srinivasan) and Takeda (US 2015/0342561).
Pagoulatos shows an ultrasound imaging system ([0028]) comprising: an image processor that is configured to acquire echo data for an anatomy image of tissue being examined from received ultrasound signals ([0037]); and acquire echo data for two or more needle frames of the tissue being examined that are obtained with different transmit beam directions including a first, second, and third transmit beam direction (sub-frames 301-302 includes two steering angles of data acquired for the region, [0037]-[0041]; furthermore, as noted in [0041], different numbers of sub-frames including fewer or more sub-frames than shown in the examples may be selected, thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Pagoulatos to acquire additional sub-frames of the region at various angles as described in [0039], as obtaining additional data will provide a higher clarity image by combining data from additional acute angles to reduce specular reflection as described in [0038]; some angles will produce higher quality data depending on the angle of the needle in relation to the ultrasound device at that point in time); a processor that is configured to analyze the echo data for at least the first, second, third needle frames obtained with the different transmit beam directions to score segments of echo data that indicate how likely the segments represent an interventional instrument (interventional instrument detection 510 which uses for example a Hough transform to analyze the acquired image data by sequencing through the pixels of the frames and increasing a counter, and identifying the interventional instrument by determining the highest counter value; [0047]-[0051]); and selecting/copying echo data for segments that likely represent the interventional instrument from at least one of the two or more needle frames obtained with different transmit beam directions to blend with echo data for the anatomy image in order to create a composite image of the tissue and the interventional instrument based on the score of the segments ([0053]).  
Also, the processor is configured to identify segments of echo data in the needle frames that likely represent an interventional instrument and to determine if an angle of the transmit beam used to acquire the echo data for the needle frame is nearly perpendicular to the orientation of the interventional instrument ([0039]-[0040]); changing parameters such as line density to produce a higher quality image of the anatomy and interventional instrument (changing encompasses increasing/decreasing values; [0014], [0031], [0042]).
Pagoulatos fails to show setting a first transmit beam angle as a priority angle when the segment is detected in the needle frames with the first transmit beam angle.
Pagoulatos fails to show acquiring frames at a first and second line density, where the second line density is different from the first line density.
Srinivasan discloses a system and method for adaptive steering adjustment for needle visualization.  Srinivasan teaches setting a first transmit beam angle as a priority angle when the segment is detected in the needle frames with the first transmit beam angle (determine steering frame angle to be used by identify angle of the frame that has the highest energy, the determined steering frame angle being a “priority” angle, that is, an optimal angle by which the data should be acquired; [0085]).
Takeda discloses an ultrasound diagnosis apparatus for identifying a needle.  Takeda teaches increasing the number of scanning lines (line density) in the range W (expected needle tip region) and decreasing the number of scanning lines outside the range W ([0089]) in order to produce a higher quality image.  Takeda also teaches that increasing the frame rate can improve accuracy in detection of the needle, and decreasing frame rate can improve throughput of the detection of the needle ([0072]).  Takeda also teaches that while the frame rate can be maintained in certain embodiments, the frame rate may also be modified, such as decreasing the frame rate rather than the line density in the range outside the needle area ([0161]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pagoulatos to set a first transmit beam angle as a priority angle when the segment is detected in the needle frames with the first transmit beam angle as taught by Srinivasan, as this will allow for high quality images to be obtained by acquiring the images at an optimal angle.
While Pagoulatos discloses changing parameters such as line density to produce a higher quality image of the anatomy and interventional instrument, Pagoulatos fails to show changing parameters in different regions of the image corresponding to different transmission angles such as those corresponding to the needle or to the anatomy.  Pagoulatos also fails to show changing frame rate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos and Srinivasan to modify parameters such as line density in different frames corresponding with different angles such as those relating to the interventional instrument and those relating to the patient’s anatomy as taught by Takeda, in order to improve the overall quality of the images of the interventional instrument and the patient’s anatomy.  Furthermore, it would have been obvious to one of ordinary skill in the art, to vary other parameters such as frame rate as taught by Takeda, as a variety of imaging parameters such as frame rate are known in the art and it is known that modifying such parameters is beneficial to improving the overall quality of the images of the interventional instrument and the patient’s anatomy.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 2011/0249878; hereinafter Pagoulatos) in view of Srinivasan et al. (US 2017/0020559; hereinafter Srinivasan), and Takeda (US 2015/0342561) as applied to claim 1 above, and further in view of Wang et al. (US 2014/0187942; hereinafter Wang) and Hayakawa (US 5967985).
While Pagoulatos describes scoring techniques for identifying frames with an interventional instrument using a variety of different algorithms ([0047]-[0051]), Pagoulatos fails to explicitly state assigning scores comprising a first score and one or more second scores to the segments in the two needle frames, wherein the first score is greater than the one or more second scores and wherein the first score indicates that a segment in a needle frame represents and interventional instrument, and wherein the processor is configured to identify one or more segments in the two or more needle frames that have the first score to blend with echo data for the anatomy image to create a composite image comprising the anatomy image of the tissue and the interventional instrument based on the identified segments, and wherein the processor is configured to determine an angle of a transmit beam used to acquire the echo data for the needle frame based on the first scores and the one or more second scores.
Pagoulatos also fails to show wherein the processor is configured to acquire the needle frames having the first score at a first frame rate while acquiring the needle frames having the one or more second scores at a second frame rate.
Wang discloses needle enhancement techniques in diagnostic ultrasound imaging.  Wang teaches assigning scores comprising a first score and one or more second scores to the segments in the two needle frames, wherein the first score is greater than the one or more second scores and wherein the first score indicates that a segment in a needle frame represents and interventional instrument, and wherein the processor is configured to identify one or more segments in the two or more needle frames that have the first score to blend with echo data for the anatomy image to create a composite image comprising the anatomy image of the tissue and the interventional instrument based on the identified segments, and wherein the processor is configured to determine an angle of a transmit beam used to acquire the echo data for the needle frame based on the first scores and the one or more second scores (identify transmit/steering angle with highest associated confidence score; [0096], [0106], [0114]-[0117]).
Hayakawa discloses an ultrasound diagnostic apparatus.  Hayakawa teaches wherein the processor is configured to acquire the needle frames having the first score at a first frame rate while acquiring the needle frames having the one or more second scores at a second frame rate (detect tip of needle in image frames and control frame rate/resolution, column 29, lines 10-20; see description of the different image areas in Figures 7A-7C and corresponding discussion in column 24, line 14-column 25, line 42; see also additional controlling frame rate discussion in column 31, lines 8-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos, Srinivasan, and Takeda to identify an optimal transmit angle based on scoring the segments as taught by Wang, in order to enhance the visibility of the needle in the ultrasound images with greater accuracy, as determining the optimal angle will provide a higher quality image.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos, Srinivasan, Takeda, and Wang, to control the frame rate based upon the location of the needle in the image frames as taught by Hayakawa, in order to provide a higher quality and more accurate image display in the region of the image containing the needle.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 2011/0249878; hereinafter Pagoulatos) in view of Srinivasan et al. (US 2017/0020559; hereinafter Srinivasan), Takeda (US 2015/0342561), and Wilkening et al. (US 2011/0144495; hereinafter Wilkening).
Pagoulatos shows an ultrasound imaging system ([0028]) comprising: an image processor that is configured to acquire echo data for an anatomy image of tissue being examined from received ultrasound signals ([0037]); and acquire echo data for two or more needle frames of the tissue being examined that are obtained with different transmit beam directions including a first, second, and third transmit beam direction (sub-frames 301-302 includes two steering angles of data acquired for the region, [0037]-[0041]; furthermore, as noted in [0041], different numbers of sub-frames including fewer or more sub-frames than shown in the examples may be selected, thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Pagoulatos to acquire additional sub-frames of the region at various angles as described in [0039], as obtaining additional data will provide a higher clarity image by combining data from additional acute angles to reduce specular reflection as described in [0038]; some angles will produce higher quality data depending on the angle of the needle in relation to the ultrasound device at that point in time); a processor that is configured to analyze the echo data for at least the first, second, third needle frames obtained with the different transmit beam directions to score segments of echo data that indicate how likely the segments represent an interventional instrument (interventional instrument detection 510 which uses for example a Hough transform to analyze the acquired image data by sequencing through the pixels of the frames and increasing a counter, and identifying the interventional instrument by determining the highest counter value; [0047]-[0051]); and selecting/copying echo data for segments that likely represent the interventional instrument from at least one of the two or more needle frames obtained with different transmit beam directions to blend with echo data for the anatomy image in order to create a composite image of the tissue and the interventional instrument based on the score of the segments ([0053]).  
Also, the processor is configured to identify segments of echo data in the needle frames that likely represent an interventional instrument and to determine if an angle of the transmit beam used to acquire the echo data for the needle frame is nearly perpendicular to the orientation of the interventional instrument ([0039]-[0040]); changing parameters such as line density to produce a higher quality image of the anatomy and interventional instrument (changing encompasses increasing/decreasing values; [0014], [0031], [0042]).
Pagoulatos fails to show setting a first transmit beam angle as a priority angle when the segment is detected in the needle frames with the first transmit beam angle.
Pagoulatos fails to show acquiring frames at a first and second number of receive lines, where the second number of receive lines is different from the first number of receive lines.
Srinivasan discloses a system and method for adaptive steering adjustment for needle visualization.  Srinivasan teaches setting a first transmit beam angle as a priority angle when the segment is detected in the needle frames with the first transmit beam angle (determine steering frame angle to be used by identify angle of the frame that has the highest energy, the determined steering frame angle being a “priority” angle, that is, an optimal angle by which the data should be acquired; [0085]).
Takeda discloses an ultrasound diagnosis apparatus for identifying a needle.  Takeda teaches increasing the number of scanning lines (line density) in the range W (expected needle tip region) and decreasing the number of scanning lines outside the range W ([0089]) in order to produce a higher quality image.  Takeda also teaches that increasing the frame rate can improve accuracy in detection of the needle, and decreasing frame rate can improve throughput of the detection of the needle ([0072]).  Takeda also teaches that while the frame rate can be maintained in certain embodiments, the frame rate may also be modified, such as decreasing the frame rate rather than the line density in the range outside the needle area ([0161]).
Wilkening discloses medical diagnostic imaging techniques.  Wilkening teaches adjusting imaging parameters such line density, frame rate, and parallel beamformation ([0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pagoulatos to set a first transmit beam angle as a priority angle when the segment is detected in the needle frames with the first transmit beam angle as taught by Srinivasan, as this will allow for high quality images to be obtained by acquiring the images at an optimal angle.
While Pagoulatos discloses changing parameters such as line density to produce a higher quality image of the anatomy and interventional instrument, Pagoulatos fails to show changing parameters in different regions of the image corresponding to different transmission angles such as those corresponding to the needle or to the anatomy.  Pagoulatos also fails to show changing frame rate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos and Srinivasan to modify parameters such as line density in different frames corresponding with different angles such as those relating to the interventional instrument and those relating to the patient’s anatomy as taught by Takeda, in order to improve the overall quality of the images of the interventional instrument and the patient’s anatomy.  Furthermore, it would have been obvious to one of ordinary skill in the art, to vary other parameters such as frame rate as taught by Takeda, as a variety of imaging parameters such as frame rate are known in the art and it is known that modifying such parameters is beneficial to improving the overall quality of the images of the interventional instrument and the patient’s anatomy.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos and Srinivasan, to modify parameters such as line density in different frames corresponding with different angles such as those relating to the interventional instrument and those relating to the patient’s anatomy as taught by Takeda, in order to improve the overall quality of the images of the interventional instrument and the patient’s anatomy.  Furthermore, it would have been obvious to one of ordinary skill in the art, to vary other parameters such as the number of receive lines beamformed in parallel as taught by Wilkening, as a variety of imaging parameters such as parallel beamforming are known in the art and it is known that modifying such parameters is beneficial to improving the overall quality of the images of the interventional instrument and the patient’s anatomy.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 2011/0249878; hereinafter Pagoulatos) in view of Srinivasan et al. (US 2017/0020559; hereinafter Srinivasan), Takeda (US 2015/0342561), and Wilkening et al. (US 2011/0144495; hereinafter Wilkening) as applied to claim 1 above, and further in view of Wang et al. (US 2014/0187942; hereinafter Wang) and Hayakawa (US 5967985).
While Pagoulatos describes scoring techniques for identifying frames with an interventional instrument using a variety of different algorithms ([0047]-[0051]), Pagoulatos fails to explicitly state assigning scores comprising a first score and one or more second scores to the segments in the two needle frames, wherein the first score is greater than the one or more second scores and wherein the first score indicates that a segment in a needle frame represents and interventional instrument, and wherein the processor is configured to identify one or more segments in the two or more needle frames that have the first score to blend with echo data for the anatomy image to create a composite image comprising the anatomy image of the tissue and the interventional instrument based on the identified segments, and wherein the processor is configured to determine an angle of a transmit beam used to acquire the echo data for the needle frame based on the first scores and the one or more second scores.
Pagoulatos also fails to show wherein the processor is configured to acquire the needle frames having the first score at a first frame rate while acquiring the needle frames having the one or more second scores at a second frame rate.
Wang discloses needle enhancement techniques in diagnostic ultrasound imaging.  Wang teaches assigning scores comprising a first score and one or more second scores to the segments in the two needle frames, wherein the first score is greater than the one or more second scores and wherein the first score indicates that a segment in a needle frame represents and interventional instrument, and wherein the processor is configured to identify one or more segments in the two or more needle frames that have the first score to blend with echo data for the anatomy image to create a composite image comprising the anatomy image of the tissue and the interventional instrument based on the identified segments, and wherein the processor is configured to determine an angle of a transmit beam used to acquire the echo data for the needle frame based on the first scores and the one or more second scores (identify transmit/steering angle with highest associated confidence score; [0096], [0106], [0114]-[0117]).
Hayakawa discloses an ultrasound diagnostic apparatus.  Hayakawa teaches wherein the processor is configured to acquire the needle frames having the first score at a first frame rate while acquiring the needle frames having the one or more second scores at a second frame rate (detect tip of needle in image frames and control frame rate/resolution, column 29, lines 10-20; see description of the different image areas in Figures 7A-7C and corresponding discussion in column 24, line 14-column 25, line 42; see also additional controlling frame rate discussion in column 31, lines 8-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos, Srinivasan, and Takeda to identify an optimal transmit angle based on scoring the segments as taught by Wang, in order to enhance the visibility of the needle in the ultrasound images with greater accuracy, as determining the optimal angle will provide a higher quality image.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pagoulatos, Srinivasan, Takeda, and Wang, to control the frame rate based upon the location of the needle in the image frames as taught by Hayakawa, in order to provide a higher quality and more accurate image display in the region of the image containing the needle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793